ORDER
This case is here on appeal by the defendants, The Moped Man, Inc. and Willis N. Brown, Jr., from a Superior Court order denying their motion to vacate the entry of default in favor of the plaintiff, Lucien D’Angelo. Following a prebriefing conference, this case was assigned to the full Court for a session in conference in accordance with Rule 12A(3)(b) of the Supreme Court Rules of Appellate Procedure. Upon consideration of the materials submitted, we hold that this appeal is procedurally defective and not properly before this Court.
There was no entry of default judgment in this case. A clerk’s entry of default alone does not constitute a final order and, therefore, the order appealed from in the instant case is interlocutory in nature. McMahon v. Twin Willows, Inc., 706 A.2d 1335 (R.I.1998) (mem.). This Court will not entertain an appeal from an interlocutory order except in those eases where the appeal is legislatively authorized or where the judgment to be reviewed, although interlocutory, has such an element of finality that action is demanded in order to prevent clearly imminent and irreparable injury. Id., at 1335. We conclude there is no exceptional circumstance here that would warrant this Court’s review of the order denying the defendants’ request for relief.
The defendants’ appeal is denied and dismissed without prejudice. The papers *187in this case are hereby remanded to the Superior Court.